By the Court.
The two defendants were indicted for breaking two different dwelling-houses in the county of Hampshire, and stealing therefrom money described and other property. The two indictments were of course tried separately.
On the trial of the first indictment, the officer who had arrested the defendants and searched their persons or premises produced and exhibited some money. It was contended, that there was no evidence that the money produced was the same money stolen from Damon the prosecutor in this indictment. Proof of the identity of the money found with the money stolen was not necessary to the conviction; for the breaking, entering, and stealing of the money described, might be proved by other evidence, though no money had been found on the defendants, or the money found had not been identified with the money stolen. The identity of the property stolen might be important in another aspect, as affecting the prosecutor’s right to have it restored. ■
On this evidence, the court informed the jury, that if the money found on the defendants corresponded with that stolen, and was found on them with other articles of property stolen at the same time when the house was broken open, the jury might infer that the money produced, in as far as it corresponded with the money stolen, was the same. This we think was correct, and left the evidence of identity properly to the jury.
*19The jury found a general verdict of guilty. But this did not involve the conclusion, as a matter either of law or of fact, that all the money produced, or any considerable portion of it, was the money stolen from the house of Damon; it was matter of evidence.
When, therefore, the second trial came on before another jury, and it was objected that the same specie could not be offered in evidence, to enable the prosecutor, Langdon, to select if he could any piece of coin as his, we think the objection was founded in a mistake. It supposed that the whole of this money had been identified, and found by the first jury to have been stolen from Damon. But the verdict, in the former case, involved no such conclusion; and even if it had, it was a conclusion of fact upon evidence ; and it would be difficult to say upon what principle the court could declare such evidence incompetent, upon the trial of another indictment.

Exceptions overruled.